Title: Thomas Jefferson to John Ashlin, 20 April 1812
From: Jefferson, Thomas
To: Ashlin, John


          
                  Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          
                
                
                
                
                
                I have just made me a fishpond and am desirous to get some carp fish to stock it. we used formerly when hauling the seyne for shad, to catch some carp also, and I presume therefore that some few are now caught at your place. 
                
                I send the bearer therefore with a boat, with directions to stay a few days, and procure for me all the carp which shall be caught while he is there. I shall be obliged to you if you can aid him in getting
			 them at as reasonable a price as you can. 
                
                
                
                I presume they will not be higher than what is paid for shad, as they are by no means as good a fish. if through your interest he can be admitted to join in hauling the seyne & come in for a share of shad so as to bring us some, I will thank you, as well as for
			 any other aid you may give him towards your 
                     his object.
                 Accept my best wishes
          
            Th:
            Jefferson
        